NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CEPHALON, INC. AND CIMA LABS, INC.,
Plaintiffs-Appellants,

V.

WATSON PHARMACEUTICALS, INC.,
WATSON LABORATORIES, INC.,
AND WATSON PHARMA, INC.,
Defendants-Appellees.

2011-1325

Appeal from the United States District Court for the

District of Delaware in case no. 08-CV-0330, Judge Sue L.
Robinson.

ON MOTION

O R D E R
Cephalon, Inc. and CIMA Labs, Inc., move for a 30-

day extension of time, until August 6, 2012, to file their
reply brief due to settlement negotiations.

Upon consideration thereof,

IT IS ORDERED THAT:

CEPHALON V. WATSON PHARMA

The motion is granted.

JUL 1 3 2012

Date

ccc William F. Lee, Esq.

J ames K. Stronski, Esq.

321

FoR THE CoURT

/s/ Jan Horbal
Jan Horbaly
Clerk

 

ga  F°“

nmsensnn.ic:acurr
JUL 1 3 ZU"|Z
JANHURBALY
CLEBK